Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to a judicial exception without significantly more.
Regarding Independent Claim 1, the claim recites the following method steps:
obtaining, by a computing system comprising one or more computing devices, data descriptive of a plurality of input datapoints expressed in a first dimensional space;
projecting, by the computing system, the plurality of input datapoints into a second dimensional space that has a fewer number of dimensions than the first dimensional space;
performing, by the computing system within the second dimensional space, a clustering algorithm to identify a plurality of clusters for the input datapoints, wherein performing the clustering algorithm comprises, for each of one or more iterations:
defining, by the computing system, a plurality of subsets of neighboring datapoints respectively for the plurality of input datapoints, wherein the respective subset of neighboring datapoints for each input datapoint includes all input datapoints in a cover within a threshold distance of the input datapoint;
performing, by the computing system, a sparse selection technique on the plurality of subsets of neighboring datapoints to select one of the plurality of clusters; and
determining, by the computing system, a respective cluster center within the first dimensional space for each of the plurality of clusters.
Accordingly, it is the position of the Examiner that the claim elements constitute an abstract mental process as the act of clustering a dimensionally reduced dataset, defining subsets of datapoints comprising a cover of neighboring datapoints within a threshold distance of the datapoint, sparsely selecting the plurality of subsets of neighboring datapoints to select a cluster, and determining the cluster center, are capable of being performed without the aid of a computer inside the human mind or with the aid of pen and paper.
The abstract idea is not integrated into a practical application because the remaining element of computer-implementation serves no other purpose than to accept the input dataset and to output the results of a calculation.  None of the elements are directed to improving any technology or improving the operation of the claimed computer in any way.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because computer implementation recites generic computer components at a high level of generality and thus amounts to mothing more than applying the abstract mental process to the generic computer.
Regarding dependent Claims 2-10, the claims are directed to additional aspects of the same abstract idea recited in Independent Claim 1 and are thus rejected for the same reasons stated above.  Furthermore, the dependent claims recite no additional features that would integrate the claims into a practical application, nor do they improve the operation of the computer in any way.  Finally, the claims recite no additional features that constitute significantly more than the abstract idea because computer implementation recites generic computer components at a high level of generality and thus amounts to mothing more than applying the abstract mental process to the generic computer.
Regarding Independent Claim 11, the claim recites the following method steps:
projecting the plurality of input datapoints into a second dimensional space that has a fewer number of dimensions than the first dimensional space; 
generating in the second dimensional space a coarse centroid set for the plurality of input datapoints, wherein generating the coarse centroid set comprises, for each of a plurality of iterations: 
defining, by the computing system, a plurality of subsets of neighboring datapoints respectively for the plurality of input datapoints, wherein the respective subset of neighboring datapoints for each input datapoint includes all input datapoints in a cover within a threshold distance of the input datapoint; 
performing, by the computing system, a sparse selection technique on the plurality of subsets of neighboring datapoints to select an additional candidate center; and 
removing points within a distance of the additional candidate center; transforming the coarse centroid set into a coreset; performing a clustering algorithm on the coreset to determine the plurality of clusters; and
determining a respective cluster center within the first dimensional space for each of the plurality of clusters.
Accordingly, it is the position of the Examiner that the claim elements constitute an abstract mental process as the act of clustering a dimensionally reduced dataset, defining subsets of datapoints comprising a cover of neighboring datapoints within a threshold distance of the datapoint, sparsely selecting the plurality of subsets of neighboring datapoints to select a cluster, and determining an additional cluster center, are capable of being performed without the aid of a computer inside the human mind or with the aid of pen and paper.
The abstract idea is not integrated into a practical application because the remaining elements, including:
one or more processors; and 
one or more non-transitory computer-readable media;
serve no other purpose than to accept the input dataset and to output the results of a calculation.  None of the elements are directed to improving any technology or improving the operation of the claimed computer in any way.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer components are recited at a high level of generality and thus amount to mothing more than applying the abstract mental process to the generic computer.
Regarding dependent Claims 12-15, the claims are directed to additional aspects of the same abstract idea recited in Independent Claim 11 and are thus rejected for the same reasons stated above.  Furthermore, the dependent claims recite no additional features that would integrate the claims into a practical application, nor do they improve the operation of the computer in any way.  Finally, one or more processors and one or more non-transitory computer-readable media do not constitute significantly more than the abstract idea because the elements are generic computer components recited at a high level of generality and thus amount to mothing more than applying the abstract mental process to the generic computer.
Regarding Independent Claim 16, the claim recites the following method steps:
performing a clustering algorithm to identify a plurality of clusters for a plurality of input datapoints, wherein performing the clustering algorithm comprises, for each of one or more iterations:
defining, by the computing system, a plurality of subsets of neighboring datapoints respectively for the plurality of input datapoints, wherein the respective subset of neighboring datapoints for each input datapoint includes all input datapoints in a cover within a threshold distance of the input datapoint; and 
performing, by the computing system, a sparse selection technique on the plurality of subsets of neighboring datapoints to select one of the plurality of clusters.
Accordingly, it is the position of the Examiner that the claim elements constitute an abstract mental process as the act of clustering, defining subsets of datapoints comprising a cover of neighboring datapoints within a threshold distance of the datapoint, and sparsely selecting the plurality of subsets of neighboring datapoints to select a cluster.
The abstract idea is not integrated into a practical application because the remaining elements, including:
one or more non-transitory computer-readable media;
serve no other purpose than to accept the input dataset and to output the results of a calculation.  None of the elements are directed to improving any technology or improving the operation of the claimed computer in any way.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer components are recited at a high level of generality and thus amount to mothing more than applying the abstract mental process to the generic computer.
Regarding dependent Claims 17-20, the claims are directed to additional aspects of the same abstract idea recited in Independent Claim 16 and are thus rejected for the same reasons stated above.  Furthermore, the dependent claims recite no additional features that would integrate the claims into a practical application, nor do they improve the operation of the computer in any way.  Finally, the additional feature of one or more non-transitory computer-readable media does not constitute significantly more than the abstract idea because the component is recited at a high level of generality and thus amounts to mothing more than applying the abstract mental process to a generic computer.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 10, and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claims 5 and 19, the claims recite “a fixed score” but neither the independent claims nor the Specification define what is being scored or how the score is to be calculated.
Regarding Claim 10, the claims recite “for each of a plurality of blocks of the second dimensional space” but neither the independent claims nor the Specification define a block.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 6, and 18 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 3, 6, and 18, the term “approximately” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (PG Pub. No. 2021/0081822 A1), and further in view of Sexton (PG Pub. No. 2018/0365337 A1), Dang (PG Pub. No. 2016/0140208 A1), and Roychowdhury (PG Pub. No. 2011/0055140 A1).
Regarding Claim 1, Davidson discloses a computer-implemented method for performing clustering with improved privacy and computational efficiency, the method comprising:
obtaining, by a computing system comprising one or more computing devices, data descriptive of a plurality of input datapoints expressed in a first dimensional space (see Davidson, paragraph [0005], where a computer system uses a first machine learning algorithm to derive features from a plurality of images; then, the computer system uses a dimensionality reduction algorithm to reduce the dimensionality of a database of these image-derived features; after that, the computer system uses clustering algorithm identifies datapoints in the dimensionally-reduced dataset);
projecting, by the computing system, the plurality of input datapoints into a second dimensional space that has a fewer number of dimensions than the first dimensional space (see Davidson, paragraph [0005], where a computer system uses a first machine learning algorithm to derive features from a plurality of images; then, the computer system uses a dimensionality reduction algorithm to reduce the dimensionality of a database of these image-derived features; after that, the computer system uses clustering algorithm identifies datapoints in the dimensionally-reduced dataset); and
performing, by the computing system within the second dimensional space, a clustering algorithm to identify a plurality of clusters for the input datapoints (see Davidson, paragraph [0005], where a computer system uses a first machine learning algorithm to derive features from a plurality of images; then, the computer system uses a dimensionality reduction algorithm to reduce the dimensionality of a database of these image-derived features; after that, the computer system uses clustering algorithm identifies datapoints in the dimensionally-reduced dataset).
Davidson does not disclose:
wherein performing the clustering algorithm comprises, for each of one or more iterations defining, by the computing system, a plurality of subsets of neighboring datapoints respectively for the plurality of input datapoints, wherein the respective subset of neighboring datapoints for each input datapoint includes all input datapoints in a cover within a threshold distance of the input datapoint; and
 performing, by the computing system, a sparse selection technique on the plurality of subsets of neighboring datapoints to select one of the plurality of clusters; and
determining, by the computing system, a respective cluster center within the first dimensional space for each of the plurality of clusters.
The combination of Davidson, Sexton, and Dang discloses:
wherein performing the clustering algorithm comprises, for each of one or more iterations defining, by the computing system, a plurality of subsets of neighboring datapoints respectively for the plurality of input datapoints, wherein the respective subset of neighboring datapoints for each input datapoint includes all input datapoints in a cover (see Sexton, paragraph [0008], where the system may further comprise a resolution module configured to cluster the data based on groupings in the reference space, the groupings being generated by a cover function on the reference space) within a threshold distance of the input datapoint (see Dang, paragraph [0035], where time-series will be assigned to a cluster if the cluster's center has the smallest distance with the time-series out of all centers and the distance is smaller than the distance threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson with Sexton and Dang for the benefit of capturing relationships within information (see Sexton, Abstract) and fast grouping time series data (see Dang, Abstract).
The combination of Davidson, Sexton, and Dang does not disclose:
performing, by the computing system, a sparse selection technique on the plurality of subsets of neighboring datapoints to select one of the plurality of clusters; and
determining, by the computing system, a respective cluster center within the first dimensional space for each of the plurality of clusters.
Roychowdhury discloses performing, by the computing system, a sparse selection technique on the plurality of subsets of neighboring datapoints to select one of the plurality of clusters (see Roychowdhury, paragraph [0006], where Embodiments of the present invention improve efficiencies of data mining clustering techniques by preprocessing a sample set of data points taken from a complete data set to provide seeds for centroid calculations of the complete data set. Embodiments of the present invention generate such seeds by selecting a uniform sample set of data points from a set of multi-dimensional data and then determine seed values for the cluster determination calculation using a centroid analysis on the sample set of data points [it is the position of the Examiner that selecting a uniform sample set of data points from a set of multi-dimensional data to determine seed values for cluster determination calculation is not patentably distinguishable from this claim limitation as it is defined in dependent claim 2]); and
determining, by the computing system, a respective cluster center within the first dimensional space for each of the plurality of clusters (see Roychowdhury, paragraph [0006], where Embodiments of the present invention improve efficiencies of data mining clustering techniques by preprocessing a sample set of data points taken from a complete data set to provide seeds for centroid calculations of the complete data set. Embodiments of the present invention generate such seeds by selecting a uniform sample set of data points from a set of multi-dimensional data and then determine seed values for the cluster determination calculation using a centroid analysis on the sample set of data points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson, Sexton, and Dang with Roychowdhury for the benefit of expediting k-means cluster analysis data mining (see Roychowdhury, Abstract).
Regarding Claim 2, Davidson in view of Sexton, Dang, and Roychowdhury discloses the computer-implemented method of Claim 1, wherein performing, by the computing system, the spare selection technique on the plurality of subsets of neighboring datapoints comprises probabilistically selecting between:
Davidson does not disclose:
sampling, by the computing system, from a union of all of the plurality of subsets of neighboring datapoints; or
sampling, by the computing system, from the cover.
Roychowdhury discloses:
sampling, by the computing system, from a union of all of the plurality of subsets of neighboring datapoints (see Roychowdhury, paragraph [0006], where Embodiments of the present invention improve efficiencies of data mining clustering techniques by preprocessing a sample set of data points taken from a complete data set to provide seeds for centroid calculations of the complete data set. Embodiments of the present invention generate such seeds by selecting a uniform sample set of data points from a set of multi-dimensional data and then determine seed values for the cluster determination calculation using a centroid analysis on the sample set of data points); or
sampling, by the computing system, from the cover.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson, with Roychowdhury for the benefit of expediting k-means cluster analysis data mining (see Roychowdhury, Abstract).
Regarding Claim 3, Davidson in view of Sexton, Dang, and Roychowdhury discloses the computer-implemented method of Claim 2, wherein sampling, by the computing system, from the cover comprises:
Davidson does not disclose sampling, by the computing system, approximately uniformly from the cover.  The combination of Davidson, Sexton, and Roychowdhury discloses sampling, by the computing system, approximately uniformly (see Roychowdhury, paragraph [0006], where Embodiments of the present invention improve efficiencies of data mining clustering techniques by preprocessing a sample set of data points taken from a complete data set to provide seeds for centroid calculations of the complete data set. Embodiments of the present invention generate such seeds by selecting a uniform sample set of data points from a set of multi-dimensional data and then determine seed values for the cluster determination calculation using a centroid analysis on the sample set of data points) from the cover.
(see Sexton, paragraph [0008], where the system may further comprise a resolution module configured to cluster the data based on groupings in the reference space, the groupings being generated by a cover function on the reference space) within a threshold distance of the input datapoint (see Dang, paragraph [0035], where time-series will be assigned to a cluster if the cluster's center has the smallest distance with the time-series out of all centers and the distance is smaller than the distance threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson with Roychowdhury and Sexton for the benefit of expediting k-means cluster analysis data mining (see Roychowdhury, Abstract) and capturing relationships within information (see Sexton, Abstract).
Regarding Claim 5, Davidson in view of Sexton, Dang, and Roychowdhury discloses the computer-implemented method of Claim 1, wherein performing, by the computing system, the sparse selection technique on the plurality of subsets of neighboring datapoints comprises probabilistically selecting between:
Davidson does not disclose:
sampling, by the computing system, from a union of all of the plurality of subsets of neighboring datapoints; or
sampling, by the computing system, an additional candidate with a fixed score.
Roychowdhury discloses:
sampling, by the computing system, from a union of all of the plurality of subsets of neighboring datapoints (see Roychowdhury, paragraph [0006], where Embodiments of the present invention improve efficiencies of data mining clustering techniques by preprocessing a sample set of data points taken from a complete data set to provide seeds for centroid calculations of the complete data set. Embodiments of the present invention generate such seeds by selecting a uniform sample set of data points from a set of multi-dimensional data and then determine seed values for the cluster determination calculation using a centroid analysis on the sample set of data points).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson, with Roychowdhury for the benefit of expediting k-means cluster analysis data mining (see Roychowdhury, Abstract).
Regarding Claim 8, Davidson in view of Sexton, Dang, and Roychowdhury discloses the computer-implemented method of Claim 1, wherein:
Davidson does not disclose the threshold distance comprises a radius value times one plus an alpha value.  Dang discloses the threshold distance comprises a radius value times one plus an alpha value (see Dang, paragraph [0035], where time-series will be assigned to a cluster if the cluster's center has the smallest distance with the time-series out of all centers and the distance is smaller than the distance threshold [it is the position of the Examiner that distance from a point to a cluster center is not patentably distinguishable from a radius.  Furthermore, it is the position of the Examiner that the broadest reasonable interpretation of an ‘alpha value’ as disclosed in the Specification contemplates 0.  Accordingly, it is the position of the Examiner that a distance threshold equivalent to a radius contemplates the claim limitation]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson with Dang for the benefit of fast grouping time series data (see Dang, Abstract).
Regarding Claim 16, Davidson discloses one or more non-transitory computer-readable media that collectively store instructions, that when executed by a computing system, cause the computing system to perform operations, the operations comprising:
performing a clustering algorithm to identify a plurality of clusters for a plurality of input datapoints (see Davidson, paragraph [0005], where a computer system uses a first machine learning algorithm to derive features from a plurality of images; then, the computer system uses a dimensionality reduction algorithm to reduce the dimensionality of a database of these image-derived features; after that, the computer system uses clustering algorithm identifies datapoints in the dimensionally-reduced dataset).
Davidson does not disclose:
wherein performing the clustering algorithm comprises, for each of one or more iterations: defining, by the computing system, a plurality of subsets of neighboring datapoints respectively for the plurality of input datapoints, wherein the respective subset of neighboring datapoints for each input datapoint includes all input datapoints in a cover within a threshold distance of the input datapoint; and 
performing, by the computing system, a sparse selection technique on the plurality of subsets of neighboring datapoints to select one of the plurality of clusters.
 The combination of Davidson, Sexton, and Dang discloses:
wherein performing the clustering algorithm comprises, for each of one or more iterations defining, by the computing system, a plurality of subsets of neighboring datapoints respectively for the plurality of input datapoints, wherein the respective subset of neighboring datapoints for each input datapoint includes all input datapoints in a cover (see Sexton, paragraph [0008], where the system may further comprise a resolution module configured to cluster the data based on groupings in the reference space, the groupings being generated by a cover function on the reference space) within a threshold distance of the input datapoint (see Dang, paragraph [0035], where time-series will be assigned to a cluster if the cluster's center has the smallest distance with the time-series out of all centers and the distance is smaller than the distance threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson with Sexton and Dang for the benefit of capturing relationships within information (see Sexton, Abstract) and fast grouping time series data (see Dang, Abstract).
The combination of Davidson, Sexton, and Dang does not disclose:
performing, by the computing system, a sparse selection technique on the plurality of subsets of neighboring datapoints to select one of the plurality of clusters; and
determining, by the computing system, a respective cluster center within the first dimensional space for each of the plurality of clusters.
Roychowdhury discloses performing, by the computing system, a sparse selection technique on the plurality of subsets of neighboring datapoints to select one of the plurality of clusters (see Roychowdhury, paragraph [0006], where Embodiments of the present invention improve efficiencies of data mining clustering techniques by preprocessing a sample set of data points taken from a complete data set to provide seeds for centroid calculations of the complete data set. Embodiments of the present invention generate such seeds by selecting a uniform sample set of data points from a set of multi-dimensional data and then determine seed values for the cluster determination calculation using a centroid analysis on the sample set of data points [it is the position of the Examiner that selecting a uniform sample set of data points from a set of multi-dimensional data to determine seed values for cluster determination calculation is not patentably distinguishable from this claim limitation as it is defined in dependent claim 17]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson, Sexton, and Dang with Roychowdhury for the benefit of expediting k-means cluster analysis data mining (see Roychowdhury, Abstract).
Regarding Claim 17, Davidson in view of Sexton, Dang, and Roychowdhury discloses the one or more non-transitory computer-readable media of Claim 16, wherein performing, by the computing system, the spare selection technique on the plurality of subsets of neighboring datapoints comprises probabilistically selecting between:
Davidson does not disclose:
sampling, by the computing system, from a union of all of the plurality of subsets of neighboring datapoints; or
sampling, by the computing system, from the cover.
Roychowdhury discloses:
sampling, by the computing system, from a union of all of the plurality of subsets of neighboring datapoints (see Roychowdhury, paragraph [0006], where Embodiments of the present invention improve efficiencies of data mining clustering techniques by preprocessing a sample set of data points taken from a complete data set to provide seeds for centroid calculations of the complete data set. Embodiments of the present invention generate such seeds by selecting a uniform sample set of data points from a set of multi-dimensional data and then determine seed values for the cluster determination calculation using a centroid analysis on the sample set of data points); or
sampling, by the computing system, from the cover.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson, with Roychowdhury for the benefit of expediting k-means cluster analysis data mining (see Roychowdhury, Abstract).
Regarding Claim 18, Davidson in view of Sexton, Dang, and Roychowdhury discloses the one or more non-transitory computer-readable media of Claim 16, wherein sampling, by the computing system, from the cover comprises:
Davidson does not disclose sampling, by the computing system, approximately uniformly from the cover.  The combination of Davidson, Sexton, and Roychowdhury discloses sampling, by the computing system, approximately uniformly (see Roychowdhury, paragraph [0006], where Embodiments of the present invention improve efficiencies of data mining clustering techniques by preprocessing a sample set of data points taken from a complete data set to provide seeds for centroid calculations of the complete data set. Embodiments of the present invention generate such seeds by selecting a uniform sample set of data points from a set of multi-dimensional data and then determine seed values for the cluster determination calculation using a centroid analysis on the sample set of data points) from the cover.
(see Sexton, paragraph [0008], where the system may further comprise a resolution module configured to cluster the data based on groupings in the reference space, the groupings being generated by a cover function on the reference space) within a threshold distance of the input datapoint (see Dang, paragraph [0035], where time-series will be assigned to a cluster if the cluster's center has the smallest distance with the time-series out of all centers and the distance is smaller than the distance threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson with Roychowdhury and Sexton for the benefit of expediting k-means cluster analysis data mining (see Roychowdhury, Abstract) and capturing relationships within information (see Sexton, Abstract).
Regarding Claim 19, Davidson in view of Sexton, Dang, and Roychowdhury discloses the one or more non-transitory computer-readable media of Claim 16, wherein performing, by the computing system, the sparse selection technique on the plurality of subsets of neighboring datapoints comprises probabilistically selecting between:
Davidson does not disclose:
sampling, by the computing system, from a union of all of the plurality of subsets of neighboring datapoints; or
sampling, by the computing system, an additional candidate with a fixed score.
Roychowdhury discloses:
sampling, by the computing system, from a union of all of the plurality of subsets of neighboring datapoints (see Roychowdhury, paragraph [0006], where Embodiments of the present invention improve efficiencies of data mining clustering techniques by preprocessing a sample set of data points taken from a complete data set to provide seeds for centroid calculations of the complete data set. Embodiments of the present invention generate such seeds by selecting a uniform sample set of data points from a set of multi-dimensional data and then determine seed values for the cluster determination calculation using a centroid analysis on the sample set of data points).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson, with Roychowdhury for the benefit of expediting k-means cluster analysis data mining (see Roychowdhury, Abstract).
Claims 4 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Davidson, Sexton, Dang, and Roychowdhury above, and further in view of Antonatos (PG Pub. No. 2019/0087604 A1).
Regarding Claim 4, Davidson, in view of Sexton, Dang, and Roychowdhury discloses the computer-implemented method of Claim 1, wherein:
Davidson does not disclose the clustering algorithm is pure differentially private.  Antonatos discloses the clustering algorithm is pure differentially private (see Antonatos, paragraph [0003], where a dataset may be transformed into an anonymous dataset by applying a differential privacy operation and a clustering operation to the dataset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson with Antonatos for the benefit of anonymizing a dataset prior to a clustering operation (see Antonatos, Abstract).
Regarding Claim 6, Davidson, in view of Sexton, Dang, and Roychowdhury discloses the computer-implemented method of Claim 5, wherein:
Davidson does not disclose the clustering algorithm is approximately differentially private.  Antonatos discloses the clustering algorithm is approximately differentially private (see Antonatos, paragraph [0003], where a dataset may be transformed into an anonymous dataset by applying a differential privacy operation and a clustering operation to the dataset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson with Antonatos for the benefit of anonymizing a dataset prior to a clustering operation (see Antonatos, Abstract).
Claims 7, 11, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson, Sexton, Dang, and Roychowdhury above and further in view of Applicant Admitted Prior Art (AAPA).
Regarding Claim 7, Davidson, in view of Sexton, Dang, and Roychowdhury discloses the computer-implemented method of Claim 1, wherein:
Davidson does not disclose that the cover comprises a lattice-based cover.  It is the position of the Examiner that the Applicant has admitted that a lattice-based cover is prior art at least in view of paragraph [0071] of the Applicant’s disclosure (see Specification, paragraph [0071], where a lattice is a set of points that can be written as an integer combination of some given basis vectors; Rogers (Claud A Rogers.  Lattice coverings of space.  Mathematica, 6(1):33-39, 1959) constructed a family of lattices that are both [Symbol font/0x44]-covers and Ω([Symbol font/0x44])-packings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson with AAPA for the benefit of simplifying development of an efficient decoding algorithm (see Specification, paragraph [0070], [0071]).
Regarding Claim 11, Davidson discloses a computing system for performing clustering with improved privacy, the computing system comprising: 
one or more processors (see Davidson, paragraph [0021], where module may thus include an application-specific integrated circuit implementing the instructions, a memory storing the instructions and one or more processors executing said instructions, or a combination of both); and
one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors (see Davidson, paragraph [0021], where module may thus include an application-specific integrated circuit implementing the instructions, a memory storing the instructions and one or more processors executing said instructions, or a combination of both), cause the computing system to perform operations, the operations comprising:
obtaining data descriptive of a plurality of input datapoints expressed in a first dimensional space (see Davidson, paragraph [0005], where a computer system uses a first machine learning algorithm to derive features from a plurality of images; then, the computer system uses a dimensionality reduction algorithm to reduce the dimensionality of a database of these image-derived features; after that, the computer system uses clustering algorithm identifies datapoints in the dimensionally-reduced dataset);
projecting the plurality of input datapoints into a second dimensional space that has a fewer number of dimensions than the first dimensional space (see Davidson, paragraph [0005], where a computer system uses a first machine learning algorithm to derive features from a plurality of images; then, the computer system uses a dimensionality reduction algorithm to reduce the dimensionality of a database of these image-derived features; after that, the computer system uses clustering algorithm identifies datapoints in the dimensionally-reduced dataset); and
Davidson does not disclose:
generating in the second dimensional space a coarse centroid set for the plurality of input datapoints, wherein generating the coarse centroid set comprises, for each of a plurality of iterations defining, by the computing system, a plurality of subsets of neighboring datapoints respectively for the plurality of input datapoints, wherein the respective subset of neighboring datapoints for each input datapoint includes all input datapoints in a cover within a threshold distance of the input datapoint; and
 performing, by the computing system, a sparse selection technique on the plurality of subsets of neighboring datapoints to select an additional candidate center; and
removing points within a distance of the additional candidate center; 
transforming the coarse centroid set into a coreset; 
performing a clustering algorithm on the coreset to determine the plurality of clusters; and
determining, by the computing system, a respective cluster center within the first dimensional space for each of the plurality of clusters.
The combination of Davidson, Sexton, and Dang discloses:
generating in the second dimensional space a coarse centroid set for the plurality of input datapoints, wherein generating the coarse centroid set comprises, for each of a plurality of iterations, defining, by the computing system, a plurality of subsets of neighboring datapoints respectively for the plurality of input datapoints, wherein the respective subset of neighboring datapoints for each input datapoint includes all input datapoints in a cover (see Sexton, paragraph [0008], where the system may further comprise a resolution module configured to cluster the data based on groupings in the reference space, the groupings being generated by a cover function on the reference space) within a threshold distance of the input datapoint (see Dang, paragraph [0035], where time-series will be assigned to a cluster if the cluster's center has the smallest distance with the time-series out of all centers and the distance is smaller than the distance threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson with Sexton and Dang for the benefit of capturing relationships within information (see Sexton, Abstract) and fast grouping time series data (see Dang, Abstract).
The combination of Davidson, Sexton, and Dang does not disclose:
performing, by the computing system, a sparse selection technique on the plurality of subsets of neighboring datapoints to select an additional candidate center; and
removing points within a distance of the additional candidate center; 
transforming the coarse centroid set into a coreset; 
performing a clustering algorithm on the coreset to determine the plurality of clusters; and
determining, by the computing system, a respective cluster center within the first dimensional space for each of the plurality of clusters.
Roychowdhury discloses:
performing, by the computing system, a sparse selection technique on the plurality of subsets of neighboring datapoints to select an additional candidate center (see Roychowdhury, paragraph [0024], where for very large data sets, a first sample set of data points that contains enough information to determine centroid calculation seeds may still be so large as to involve significant calculation just to determine the seeds for the full set of data. In such cases, embodiments of the present invention can provide for selecting a second sampling of data points from the first sample upon which to generate seeds for the cluster centroid calculation of the first sample);
determining, by the computing system, a respective cluster center within the first dimensional space for each of the plurality of clusters (see Roychowdhury, paragraph [0006], where Embodiments of the present invention improve efficiencies of data mining clustering techniques by preprocessing a sample set of data points taken from a complete data set to provide seeds for centroid calculations of the complete data set. Embodiments of the present invention generate such seeds by selecting a uniform sample set of data points from a set of multi-dimensional data and then determine seed values for the cluster determination calculation using a centroid analysis on the sample set of data points); and
removing points within a distance of the additional candidate center (see Roychowdhury, paragraph [0038], where embodiments of the present invention then remove all sample data points within elimination zone 150 from the sample set and proceed with calculating additional seeds). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson, Sexton, and Dang with Roychowdhury for the benefit of expediting k-means cluster analysis data mining (see Roychowdhury, Abstract).
Davidson in view of Sexton, Dang, and Roychowdhury does not disclose; and
transforming the coarse centroid set into a coreset; 
performing a clustering algorithm on the coreset to determine the plurality of clusters.
It is the position of the Examiner that Applicant has admitted transforming the coarse centroid set into a coreset is known in the art at least in view of paragraph [0093] of the Applicant’s disclosure (see Specification, paragraph [0093], where Once we have a coarse centroid set from the previous step, we follow the approach of Feldman et al. (Dan Feldman, Amos Fiat, Haim Kaplan, and Kobbi Nissim. Private coresets. In STOC, pages 361-370, 2009.), which can turn the coarse centroid and eventually produce a DP coreset); and
performing a clustering algorithm on the coreset (see Specification, paragraph [0093], where Once we have a coarse centroid set from the previous step, we follow the approach of Feldman et al. (Dan Feldman, Amos Fiat, Haim Kaplan, and Kobbi Nissim. Private coresets. In STOC, pages 361-370, 2009.), which can turn the coarse centroid and eventually produce a DP coreset) to determine the plurality of clusters (see Davidson, paragraph [0005], where the computer system uses clustering algorithm identifies datapoints).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson, Sexton, Dang, and Roychowdhury with AAPA for the benefit of simplifying development of an efficient decoding algorithm (see Specification, paragraph [0070], [0071]).
Regarding Claim 13, Davidson, in view of Sexton, Dang, Roychowdhury, and AAPA discloses the computing system of Claim 11, wherein the clustering algorithm comprises a 1- cluster algorithm (see Davidson, paragraph [0029], where various embodiments, the number of clusters is set by the user, and the various datapoints in the reduced-dimension dataset is grouped into the nearest cluster. In various embodiments, the plurality of clusters is equal to X times Y clusters, where X is the number of groups into which a user wants to classify the images (e.g., the number of potential user classification labels) and Y is greater than or equal to 1. In various embodiments, Y is equal to five, for example, although other numbers can be used [it is the position of the Examiner that paragraph [0029] of Davidson suggests a 1-cluster algorithm]).
Regarding Claim 14, Davidson, in view of Sexton, Dang, Roychowdhury, and AAPA discloses the computing system of Claim 11, wherein the clustering algorithm comprises a k- means algorithm (see Davidson, paragraph [0029], where clustering algorithm 106 may be any of a number of suitable clustering algorithms including but not limited to, k-means clustering).
Regarding Claim 20, Davidson, in view of Sexton, Dang, and Roychowdhury discloses the one or more non-transitory computer-readable media of Claim 16, wherein:
Davidson does not disclose that the cover comprises a lattice-based cover.  It is the position of the Examiner that the Applicant has admitted that a lattice-based cover is prior art at least in view of paragraph [0071] of the Applicant’s disclosure (see Specification, paragraph [0071], where a lattice is a set of points that can be written as an integer combination of some given basis vectors; Rogers (Claud A Rogers.  Lattice coverings of space.  Mathematica, 6(1):33-39, 1959) constructed a family of lattices that are both [Symbol font/0x44]-covers and Ω([Symbol font/0x44])-packings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davidson with AAPA for the benefit of simplifying development of an efficient decoding algorithm (see Specification, paragraph [0070], [0071]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Sexton, Dang, Roychowdhury, and AAPA as applied to Claims 7, 11, 13, 14, and 20 above, and further in view of Chen (PG Pub. No. 2019/0034766 A1).
Regarding Claim 15, Davidson, in view of Sexton, Dang, Roychowdhury, and AAPA discloses the computing system of Claim 11, wherein:
Davidson does not explicitly disclose the clustering algorithm comprises a k-median algorithm.  Chen discloses the clustering algorithm comprises a k-median algorithm (see Chen, paragraph [0058], where a clustering algorithm may be selected from “K-means”, “K-medians”, “Mean shift”, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Davdison with Chen for the benefit of machine learning assisted predictive labeling (see Chen, Abstract).
Allowable Subject Matter
Claim 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims, if the Claims were rewritten to overcome the rejection under 35 U.S.C. 101, and if Claim 10 were rewritten to overcome the rejection under 35 U.S.C. 112(a).
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of dependent Claims 9 and 10.  Specifically, the prior art does not disclose Applicant’s “DensestBall” algorithm as defined in paragraph [0080] of the Specification, nor does the prior art disclose using the DensestBall algorithm to “find each respective cluster center within the first dimensional space” or to perform the DensestBall algorithm on “each of a plurality of blocks of the second dimensional space.”
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims, and if the Claim was rewritten to overcome the rejection under 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of dependent Claim 12.  Specifically, the prior art does not disclose:
constructing an exponential cover around each candidate center to generate a fine centroid set; and
snapping each input datapoint to a closest point in the fine centroid set. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        






















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161